UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CHRISTOPHER EARL STRUNK,                     )
                                             )
                        Plaintiff,           )
                                             )
          v.                                 )         Civil Action No. 09-1295 (RJL)
                                             )
UNITED STATES DEPARTMENT OF                  )
COMMERCE, BUREAU OF THE                      )
CENSUS, et al.,                              )
                                             )
                        Defendants.          )


                                      DISMISSAL ORDER

          For the reasons stated in the accompanying Memorandum Opinion, it is hereby

          ORDERED that the Clerk of Court shall docket "Plaintiffs Response Declaration in

Opposition to the Motion to Dismiss the Complaint by Defendants The Maryland Province of the

Society ofJesus and Fr. Timothy B. Brown, S.J." as his opposition to the motion to dismiss [#10]

filed on behalf of Maryland Province of the Society of Jesus and Timothy B. Brown, and shall

docket "Plaintiff s Response Affidavit in Opposition to the Motion to Dismiss the Complaint as

to the City of New York and Michael Bloomberg In Esse Defendants" as his opposition to

Defendant City of New York and Michael Bloomberg's Motion to Dismiss [#25]; it is further

          ORDERED that plaintiffs motion for a three judge panel [Dkt. #3] is DENIED; it is

further

          ORDERED that the defendants' motions to dismiss [Dkt. # 10, 13, 16,21,22, and 25] are

GRANTED; it is further



                                                 -1-
        ORDERED that all claims against John Does, Jane Does, and XYZ Entities are

DISMISSED, and that these defendants are DISMISSED as party defendants; and it is further

        ORDERED that the complaint and this civil action are DISMISSED.

        This is a final appealable Order. See Fed. R. App. P. 4(a).

        SO ORDERED.                                   \




                                             ~United States District Judge
DATE:    1      ./1
   1     /I~JIO




                                                -2-